                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    DONOVAN SMITH,                                          Case No. 2:16-CV-618 JCM (CWH)
                 8                                            Plaintiff(s),                     ORDER
                 9           v.
               10     SAMANTHA EISENBERG, et al.,
               11                                           Defendant(s).
               12
               13               Presently before the court is Magistrate Judge Hoffman’s report and recommendation.
               14     (ECF No. 19). No objections have been filed and the deadline for filing objections has since
               15     passed.
               16               This court “may accept, reject, or modify, in whole or in part, the findings or
               17     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               18     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               19     determination of those portions of the [report and recommendation] to which objection is made.”
               20     28 U.S.C. § 636(b)(1).
               21               Where a party fails to object, however, the court is not required to conduct “any review at
               22     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               23     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
               24     magistrate judge’s report and recommendation where no objections have been filed. See United
               25     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
               26     employed by the district court when reviewing a report and recommendation to which no
               27     objections were made).
               28

James C. Mahan
U.S. District Judge
                1             Plaintiff has not objected to the report and recommendation. Nevertheless, the court
                2     engages in a de novo review to determine whether to adopt the magistrate judge’s findings.
                3             The magistrate judge recommends that the court close this action without prejudice
                4     because plaintiff has failed to file an amended complaint within the thirty-day deadline set forth
                5     in the court’s April 19, 2017, order. (ECF No. 19). Upon reviewing the underlying record, the
                6     court finds good cause to adopt the magistrate judge’s recommendation.
                7             Accordingly,
                8             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
                9     Hoffman’s report and recommendation (ECF No. 19) be, and the same hereby is, ADOPTED in
              10      its entirety.
              11              IT IS FURTHER ORDERED that the matter of Smith v. Eisenberg et al., case number
              12      2:16-cv-00618-JCM-CWH, be, and the same hereby is, DISMISSED without prejudice.
              13              The clerk shall close the case accordingly.
              14              DATED January 28, 2019.
              15                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
